DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amended Claims of 1/25/2021, Claims 1 and 23-25 are pending. Claim 1 is amended. Claims 23-25 are new. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
A receptacle having indentations and depressions on an outer circumferential surface (such as in Figure 2A, 2B, and 3) with additional indentations or depressions located on an outer planar surface at the closed bottom (such as in Figures 6A-6C) as recited in Clam 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
A receptacle having both a plurality of indentations or depressions and an additional handle extension comprising a pick flap as recited in Claim 25 must be shown or the feature(s) canceled from the claim(s). Furthermore, no embodiment is shown where the pick flap extends to the closed bottom. Figure 17 clearly shows the pick flap ending above the closed bottom. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 24, and 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites that a circumference of the receptacle is of a large size that a human hand cannot grasp it. However, Claim 1 recites a plurality of indentations or depressions enabled to accept a user’s fingers to grip the receptacle. It is unclear how a and simultaneously cannot be grasped. 
For the purposes of Examination, it will be assumed that Claim 23 refers to indentations and depressions that would allow a user to single-handedly grasp a receptacle with a significantly larger circumference than would otherwise be possible without such indentations or depressions.
Regarding Claim 24, the claim recites the indentions are also located on an outer planar surface at the closed bottom. However, Claim 1 previously recited that the indentations are formed into an outer circumferential surface of the body as shown in Figures 2A, 2B and 3. It is unclear how the same indentations recited to be in an outer circumferential surface may also be on the closed bottom surface of the receptacle. It may also be possible that the outer circumferential surface includes the outer planar surface. In other words, the language of Claim 24 may refer to the embodiment of Figures 2A, 2B, and 3 but with the addition of slot space 500 as shown in Figures 6A-6C. The second is that Claim 24 refers exclusively to the embodiment of Figure 6A-6C and considers the outer circumferential surface as including the bottom planar surface.    For the purposes of examination, it will be assumed that there are additional indentations or depressions on the closed bottom planar surface, as opposed to the same indentations of Claim 1 on the circumferential surface on the outer bottom planar surface.  
Claim 25 recites that extensions (plural) are added comprising foldable handles and a pick flap insertable into a cup holder on an arm of a seat. It is unclear if this extension(s) is being positively claimed as being part of the receptacle. Paragraph 0219 
 25. (Examiner’s Proposed Amendment) The receptacle of claim 1, further comprising an attachment with handles foldable away from the body of the receptacle and 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buckley (US 3198377).
Regarding Claim 1, Buckley discloses receptacle (20) comprising a body of circular cross-section having a height, an open top (26) of a first diameter and a closed bottom (24) of a second diameter, smaller than the first diameter. Buckley also discloses a plurality of indentations or depressions (32 and 34) formed into an outer circumferential surface of the body enabled to accept a user’s fingers to enhance gripping the receptacle by the user's hand. 
Regarding Claim 23, Buckley discloses the indentations and depressions would enable a user to single-handedly grasp a receptacle with a significantly larger circumference.  
Regarding Claim 24, Buckley discloses an additional indention (36, 44) located on an outer planar surface (28) at the closed bottom. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Buckley (US 3198377) as applied to claim 1 above, and further in view of McTaggart (US 8459490).
Regarding Claim 24, Buckley discloses the limitations of Claim 1 including a plurality of indentations or depressions formed into an outer circumferential surface of the body to accept a user’s fingers. While Buckley discloses an additional indentation or depression (28, 44) to accept a user’s fingers near the circumferential closed bottom, this may not be the same as located in (rather than at) an outer planar surface at the closed bottom.
McTaggart discloses a similar bowl (10) with a gripping rim (16) and a depression (14) on an outer planar surface at the closed bottom (20, 22). Buckley and McTaggart are analogous inventions in the art of bowls with gripping means. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the indentation or depression near the bottom seen in Buckley to be in an outer planar surface as disclosed in McTaggart in order allow a user to grip the bottom of the bowl for better leverage (Col. 2 Lines 24-30). 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Buckley (US 3198377) as applied to claim 1 above, and further in view of Miller (US 8485490).
Regarding Claim 5, Buckley discloses the limitations of Claim 1 as discussed above. Buckley does not disclose an attachment comprising handles foldable away from the body of the receptacle, and a downward-extending pick flap insertable into a cup holder on an arm of a seat, the pick flap extending from a top of the handles to at least the closed bottom.
Miller discloses an attachment for a container (3) comprising foldable handles (6 and 15) and a downwardly extending pick flap (9, 32-Figures 8-11) that extends from the handles and insertable into a cup holder on an arm of a seat (2). Buckley and Miller are analogous inventions in the art of food containers. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the receptacle of Buckley with the extension of Miller in order to allow the container to clip onto the seat or aisle beverage cup holder (Col. 1 Lines 23-30). Furthermore, the length of the pick flap may be adjusted to better secure the container to the armrest. One of ordinary skill in the art would recognize and find obvious that a longer pick flap would provide a more secure fitting within the beverage cup holder. Therefore, varying the relative length of the pick flap is an obvious modification that would provide no unexpected results in the functioning of the extension. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIDEON R WEINERTH/Examiner, Art Unit 3736